Citation Nr: 1426623	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-12 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulitis status post sigmoidectomy (claimed as numerous gastrointestinal disorders), to include as due to an undiagnosed illness or secondary to a service-connected disability.

2.  Entitlement to an effective date earlier than October 14, 2009 for additional compensation for eligible dependents (stepchildren).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1979 to August 1983 and the United States Air Force from December 1984 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for diverticulitis.  Also under appeal is an October 2009 decision regarding additional compensation for eligible dependents, the Veteran's stepchildren.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for diverticulitis status post sigmoidectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's claim for dependency status of his stepchildren was received on October 14, 2009.


CONCLUSION OF LAW

The requirements for an effective date prior to October 14, 2009 for dependency benefits for the Veteran's two stepchildren are not met.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.401, 3.651 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board has denied the claim as a matter of law.  The facts are not in dispute.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the Veteran has been provided appropriate due process.  Following the denial of the claim he was provided an April 2011 Statement of the Case (SOC) and subsequent Supplemental Statement of the Case's (SSOC) that articulated the reasons his claim had been denied, and he was afforded an opportunity to respond before the case was forwarded to the Board for appellate review.

Medical evidence or examination is not relevant to the issue on appeal.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and he has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.


II.  Applicable Law

Additional compensation may be paid for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the term "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's  household at the time of the veteran's death, or an illegitimate child; and, (1) who is under the age of 18 years; or, (2) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115 ; 38 C.F.R. § 3.4(b)(2) . 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran married his current wife on August [redacted], 2003.  This is documented in the file with a marriage certificate.  In November 2003, the Veteran submitted an application to declare his wife as a dependent.  The application included information about the Veteran's biological children, but not the Veteran's stepchildren.  The Veteran then filed an application to add his stepchildren as dependents on October 14, 2009.  VA established an effective date of October 14, 2009, for dependency of the Veteran's stepchildren, as it was the date of the application.  The record does not indicate that VA was made aware of the Veteran's stepchildren prior to October 14, 2009.  

The Veteran contends that the effective date for the award of dependency for his stepchildren should be August [redacted], 2003, the date of his marriage.
The Veteran has consistently alleged that upon his marriage in 2003 he visited VA's website and looked for information regarding the eligibility of stepchildren for dependent status.  The Veteran contends that the application forms that he received in 2003 were unclear as to whether stepchildren qualify, as they did not distinguish between natural, adopted, or stepchildren.  The Veteran then called VA and spoke with a representative that told him stepchildren were not eligible for dependent status and that only natural born or adopted children are.  The Veteran has no documentation of the call and due to the time that has passed since the call, he does not remember the name of the representative or any further details.

The Board is very sympathetic to the Veteran's claim.  Unfortunately, the Board must deny the Veteran's claim.  In accordance with 38 C.F.R. § 3.401(b), there is no evidence that the date of the Veteran's claim for his stepchildren's dependency is prior to October 14, 2009.  There is also no evidence that VA was made aware of the Veteran's stepchildren prior to this date.  In addition, the Veteran has not alleged that there was an earlier claim or earlier notice.  As a result, there is no legal ground to provide an earlier effective date.

The Board has considered the Veteran's contentions that, in essence, he was provided with inaccurate information by a VA representative.  The Board regrets that the Veteran was misinformed by VA, but is bound by the applicable law and regulations when determining a claim for VA benefits.  Unfortunately, there is no provision for benefits based on arguments of equity, fairness, or reliance on the information originally supplied by VA to the detriment of the Veteran.  While the Board acknowledges the Veteran's assertion and finds that it is both competent and credible, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29 (1994).

Further, the contention that he was unaware of the law is, without merit, as not knowing the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000). Everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance." Id.

In denying this claim, the Board acknowledges the unfortunate circumstances of the Veteran's case.  The Board notes that the Veteran's arguments essentially constitute a theory of entitlement to equitable relief.  Although the Board denies his claim as a matter of law as lacking legal merit, the Board is sympathetic to his claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].


ORDER

Entitlement to an effective date earlier than October 14, 2009 for additional compensation for eligible dependents (stepchildren) is denied.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim for entitlement to service connection for diverticulitis must be remanded for further procedural development.  

The Veteran has alleged, most recently at his September 2013 videoconference hearing, that medication he has taken over the years to treat his service-connected reflux esophagitis caused his currently diagnosed diverticulitis.  The Veteran specifically mentioned Nexium, Prilosec, and Zantac at his Board hearing.

The October 2010 VA claims file review and subsequent opinion, upon which VA's previous denials of service connection have heavily relied, acknowledged the Veteran's contentions that "it was due to medication he had taken which caused constipation."  However, the examiner did not adequately address these contentions in her medical opinion and supporting rationale.  As a result, the Board finds that a clarifying opinion is necessary in order to determine if the Veteran's currently diagnosed diverticulitis is secondary to the Veteran's service-connected reflux esophagitis.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claimed diverticulitis.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  

2.  Return the claims file to the October 2010 VA examiner.  If this examiner is not available, return it to an examiner of appropriate expertise.  It is up to the discretion of the examiner in an examination is necessary.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record and/or examination if deemed necessary, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed diverticulitis is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed diverticulitis was caused by, or is aggravated by any service-connected disability, to include as the result of medication taken for the Veteran's service-connected back disability.

If any service- connected disability aggravates (i.e., permanently worsens) the Veteran's diverticulitis the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


